Citation Nr: 1135308	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-37 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for paralysis and cramping of the bilateral upper and lower extremities, claimed as secondary to a service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel
INTRODUCTION

The Veteran served on active duty from April 1973 to April 1977, with subsequent inactive duty for training (INACDUTRA) in the Army National Guard in September 1979.  He was a member of the Coast Guard Reserve from June 1987 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the Veteran's claim for entitlement to service connection for paralysis and cramping of the bilateral upper and lower extremities, claimed as secondary to a service-connected cervical spine disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Here, the Veteran seeks entitlement to service connection for paralysis and cramping of the bilateral upper and lower extremities.  Specifically, he claims that these disabilities developed as a direct result of his service-connected cervical spine disability, which he sustained while on INACDUTRA in September 1979.

However, the Board determines that further development is necessary before this claim can be properly adjudicated.

The earliest VA outpatient treatment record currently associated with the Veteran's claims file is an October 1992 radiological report from the Portland VA Medical Center in Portland, Oregon.  However, this radiological report, which found possible congenital fusion in the posterior facets of C2-3, explicitly noted that comparison findings were made with a previous VA cervical spine radiology report dated on August 3, 1991.  The is no record of this earlier radiological report in the claims file.  

Additionally, a July 1994 hospital summary from the Portland VA Medical Center indicated that the Veteran was "admitted from clinic by Dr. Quinn for evaluation of episodic weakness."  The hospital summary further detailed that the Veteran was first seen in Neurology Clinic in 1991 without clear objective findings.  However, any VA Neurology Clinic records from 1991 to 1994 have similarly not been associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the RO should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain any outstanding treatment records that may be available from the Portland VA Medical Center in Portland, Oregon, to include those generated by the Neurology Clinic from 1991 through 1994.  

If the Veteran has received any additional private treatment for his claimed disorders of the upper and lower extremities, and the treatment records are not associated in the claims file, the RO should attempt to acquire these records after obtaining the Veteran's authorization.  

2.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


